AMBRO, Circuit Judge, Dissenting to the Denial of Rehearing En Banc, joined by Judge Rendell.
SUR PETITION FOR REHEARING
SMITH, Judge.
The petitions for rehearing filed by ap-pellees in the above-entitled case having been submitted to the judges who participated in the decision of this Court and to all the other available circuit judges of the circuit in regular active service, and no judge who concurred in the decision having asked for rehearing, and a majority of the circuit judges of the circuit in regular service not having voted for rehearing, the petitions for rehearing by the panel and the Court en banc, are denied. Judge Rendell and Judge Ambro would grant the petitions for rehearing.